                                                                                             Case 4:21-cv-03105-JST Document 1 Filed 04/28/21 Page 1 of 3




                                                                                    1 Raymond G. Hora (SBN 335123)
                                                                                      Email: rhora@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                      1001 Brickell Bay Drive, Suite 900
                                                                                    3 Miami, FL 33131
                                                                                      Telephone: +1 786-747-0200
                                                                                    4 Facsimile: +1 786-747-0299

                                                                                    5   Attorneys for Defendant
                                                                                        SYNCHRONY BANK
                                                                                    6

                                                                                    7

                                                                                    8                          UNITED STATES DISTRICT COURT

                                                                                    9                       NORTHERN DISTRICT OF CALIFORNIA

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 JOSEPH CAGNO,                                  Case No.: 3:21-cv-3105
                                                                                   12                     Plaintiff,                 [Removal From Superior Court Of
                                                                                                                                     California, County of San Mateo
REED SMITH LLP




                                                                                   13        vs.                                     Case No. 21-CIV-01579]
                                                                                   14 SYNCHRONY BANK,                                DEFENDANT SYNCHRONY
                                                                                        and DOES 1-10 inclusive,                     BANK’S NOTICE OF REMOVAL
                                                                                   15                                                OF CIVIL ACTION UNDER 28
                                                                                                          Defendants.                U.S.C. § 1331, 28 U.S.C. 1441(A)
                                                                                   16
                                                                                                                                     [Federal Question]
                                                                                   17
                                                                                                                                     [Filed concurrently with Civil Cover
                                                                                   18                                                Sheet; and Synchrony Bank’s
                                                                                                                                     Certification of Interested Parties]
                                                                                   19

                                                                                   20

                                                                                   21 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

                                                                                   22 NORTHERN DISTRICT OF CALIFORNIA:

                                                                                   23        PLEASE TAKE NOTICE that Defendant Synchrony Bank (“Defendant” or
                                                                                   24 “Synchrony”) hereby removes to this Court the state court action described below.

                                                                                   25 This case is a civil action of which this Court has original jurisdiction under 28 U.S.C.

                                                                                   26 § 1331, and is one that may be removed to this Court by Synchrony pursuant to

                                                                                   27 28 U.S.C. § 1441(a), because Plaintiff accuses Synchrony of violating, inter alia, the

                                                                                   28 Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq. (“FCRA).
                                                                                                                               –1–
                                                                                            DEFENDANT SYNCHRONY BANK’S NOTICE OF REMOVAL OF CIVIL
                                                                                                  ACTION UNDER 28 U.S.C. § 1331, 28 U.S.C. § 1441(A)
                                                                                            Case 4:21-cv-03105-JST Document 1 Filed 04/28/21 Page 2 of 3




                                                                                    1        In compliance with 28 U.S.C. § 1446(a), Defendant asserts the following
                                                                                    2 grounds for removal:

                                                                                    3        1.    On or about March 24, 2021, Plaintiff Joseph Cagno (“Plaintiff”) filed a
                                                                                    4 Complaint in the Superior Court of the State of California, County of San Mateo

                                                                                    5 (“State Court”) entitled Joseph Cagno v. Synchrony Bank, and Does 1-10 inclusive, at

                                                                                    6 Case No. 21-CIV-01579 (hereinafter the “State Court Action”).

                                                                                    7        2.    Pursuant to 28 U.S.C. §1446(a), a true and correct copy of the Complaint
                                                                                    8 and summons, the only process, pleading, or order served upon Synchrony in the State

                                                                                    9 Court Action, is attached hereto as Exhibit A.

                                                                                   10        3.    To the best of Synchrony’s knowledge, no further proceedings in the State
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Court Action have occurred.

                                                                                   12        4.    Synchrony was served with a copy of the Complaint on March 31, 2021.
REED SMITH LLP




                                                                                   13        5.    Accordingly, this Notice of Removal is timely filed, having been filed
                                                                                   14 within thirty (30) days of the date on which Synchrony received service of Plaintiff’s

                                                                                   15 Complaint. See 28 U.S.C. § 1446(b).

                                                                                   16        6.    The State Court is located within the Northern District of California.
                                                                                   17 Therefore, venue is proper because the action is being removed to the “district court of

                                                                                   18 the United States for the district and division embracing the place where such action is

                                                                                   19 pending.” See 28 U.S.C. § 1441(a).

                                                                                   20        7.    No previous application has been made for the relief requested herein.
                                                                                   21        8.    This action is a civil action of which this Court has original jurisdiction
                                                                                   22 under 28 U.S.C. § 1331, and is one that may be removed to this Court by Synchrony

                                                                                   23 pursuant to 28 U.S.C. §1441, because Plaintiff accuses Synchrony of violating, inter

                                                                                   24 alia, the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq.

                                                                                   25        9.    This Court has federal question jurisdiction over Plaintiff’s claims
                                                                                   26 pursuant to 28 U.S.C. § 1331 and § 1441(b) in that the claims are “founded on a claim

                                                                                   27 or right arising under … the laws of the United States[.]”

                                                                                   28
                                                                                                                                –2–
                                                                                           DEFENDANT SYNCHRONY BANK’S NOTICE OF REMOVAL OF CIVIL
                                                                                                 ACTION UNDER 28 U.S.C. § 1331, 28 U.S.C. § 1441(A)
                                                                                            Case 4:21-cv-03105-JST Document 1 Filed 04/28/21 Page 3 of 3




                                                                                    1        10.    Synchrony is the sole named defendant. Accordingly, there is no issue
                                                                                    2 concerning any co-defendant’s consent to the instant removal to this Court.

                                                                                    3        11.    Pursuant to 28 U.S.C. § 1446(d), written notice of this Notice of Removal
                                                                                    4 of this action is being immediately filed with the State Court.

                                                                                    5        12.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal of this
                                                                                    6 action is being caused to be served upon Plaintiff.

                                                                                    7        13.    Given that the requirements for federal question jurisdiction are satisfied,
                                                                                    8 this case is properly removed.

                                                                                    9        WHEREFORE, Defendant Synchrony Bank gives notice that this action is
                                                                                   10 removed from the Superior Court of the State of California for the County of San Mateo
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 to the United States District Court for the Northern District of California.

                                                                                   12
                                                                                        DATED: April 28, 2021                        REED SMITH LLP
REED SMITH LLP




                                                                                   13

                                                                                   14
                                                                                                                                     By: /s/ Raymond P. Hora
                                                                                   15                                                   Raymond P. Hora
                                                                                                                                        Attorneys for Defendant
                                                                                   16                                                   SYNCHRONY BANK
                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 –3–
                                                                                           DEFENDANT SYNCHRONY BANK’S NOTICE OF REMOVAL OF CIVIL
                                                                                                 ACTION UNDER 28 U.S.C. § 1331, 28 U.S.C. § 1441(A)
